     Case 2:20-cv-02120-JAM-DMC Document 11 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMIANTRA MAURICE CLAY,                            No. 2:20-CV-2120-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    STATE OF CALIFORNIA,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s request for

19   clarification, ECF No. 8.

20                  Petitioner’s seeks clarification of findings and recommendations issued on

21   December 23, 2020. Petitioner’s request, construed as a motion, will be denied as moot because

22   the December 23, 2020, findings and recommendations have been vacated. See ECF No. 9. The

23   Court’s January 22, 2021, order explains the status of this case, which currently proceeds on

24   Petitioner’s first amended petition at ECF No. 10. By separate order, the Court will address the

25   sufficiency of Plaintiff’s amended petition.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-02120-JAM-DMC Document 11 Filed 03/05/21 Page 2 of 2


 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.    Petitioner’s request for clarification is construed as a motion; and

 3                2.    So construed, Petitioner’s motion, ECF No. 8, is denied as moot.

 4

 5   Dated: March 4, 2021
                                                        ____________________________________
 6                                                      DENNIS M. COTA
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
